DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and under examination.


35 USC § 112(b) rejections withdrawn 
The rejections of claims 1-6 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to claims 1 and 2.


35 USC § 102 rejections withdrawn 
The rejections of claims 1, 2 and 4 under 35 U.S.C. 102(a1)(a2) as being anticipated by Lu et al (WO 2017/070608, published 27 April 2017) are withdrawn in view of Applicant’s arguments and amendments to claim 1.  


35 USC § 103 rejections withdrawn 
The rejections of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2017/070608, published 27 April 2017, cited previously) in view of Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016) and Reiter et al (Biochemistry 33:5451-5459, 1994) are withdrawn in view of Applicant’s arguments and amendments to claim 1.


35 USC § 112(b) rejections maintained 
The rejections of claims 7, 13, 14 and 20 under 35 U.S.C. 112(b) on the judicially-created basis that it contains an improper Markush grouping of alternatives are maintained.
Applicant argue that claims 7, 13, 14 and 20 are amended by deletion of Markush grouping of alternatives language, rendering this rejection moot.

	In response, amending the claims from “wherein the first polypeptide chain comprises at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, and SEQ ID NO: 57” to “the first polypeptide chain comprises at least 95% identity to SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, or SEQ ID NO: 57 does not change the group from reciting a Markush grouping of alternatives. The amending limitation still recites a Markush grouping of alternatives (MPEP 2173.05(h); MPEP 2117). 


35 USC § 112(a) rejections maintained 
The rejections of claims 7-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement

Applicant states that the specification teaches that "From crystal structure analysis of TCR bound to peptide-MHC complex, complementarity determining regions (CDR) 3 of both the Vα and Vβ chains preferably interact with peptide, while CDRs 1 and 2 interact with MHC .... The humanization of UCHTI was performed using VH-1-46 and VKI-018 as acceptor frameworks for the heavy and light chain CDRs, respectively." 
Applicant argues that Claim 7 is amended to recite, inter alia, "wherein said first polypeptide chain comprising 95% identity to SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, or SEQ ID NO: 57 comprises the complementarity determining regions (CDRs) of said sequence .... wherein said second polypeptide comprising 95% identity to SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 44, 
	Applicant’s argument has been considered but is not persuasive. The limitation  "wherein said first polypeptide chain comprising 95% identity to SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 51, SEQ ID NO: 53, SEQ ID NO: 55, or SEQ ID NO: 57” does not preclude amino acid deletions or substitutions in the CDRs of the antibody or TCR of the first and/or second polypeptides. As discussed previously, the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. As discussed previously, the specification does not disclose which amino acids may be substituted, inserted or deleted in the CDRs of the TCR or the CDRs of the anti-CD3 antibody and maintained binding to a PRAME - MHC molecule or CD3, respectively.


35 USC § 103 rejections maintained 
The rejections of claims 1-6 and new claim 21 under 35 U.S.C. 103 as being unpatentable over Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016) and Koenig et al (US 2016/0017038, published 21 January 2016) in view of Reiter et al (Biochemistry 33:5451-5459, 1994) are maintained.
Chester discloses bispecific proteins comprising a TcR and anti-CD3 antibodies (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Chester disclose that the TCR and anti-CD3 antibody may be linked using the linker GGGGS (page 23, line 33 to page 24, line 3).
Koenig disclose bispecific antibodies that bind to an epitope of an activating receptor of an immune effector cell and an epitope of an MHC-associated
antigen expressed by a cell (paragraphs 4, 13, 21-24). Koenig further disclose
a bispecific diabody comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions. Koenig disclose that the 
	One of ordinary skill in the art would have been motivate to apply Koenig’s bispecific protein comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions with Chester’s a bispecific proteins comprising a TCR and anti-CD3 antibodies because Rader (Blood, 117: 4403-4404, 2011, IDS) discloses that  a format comprising VL1, VH2 on one polypeptide chain and VL2, VH1 on another chain outperformed a format comprising VL1, VH1 on one polypeptide chain and VL2, VH2 on another chain (page 4404, 1st column). Thus, it would have been obvious to use the format (VD1) (VD2), (VR1 )(VR2) binding sites defined in claim 1
Neither Koenig nor Reiter disclose that the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH, 
	Reiter disclose stabilization of VH and VL domains by cysteine replacements in framework region 2 and framework region 4 (page 5453).
One of ordinary skill in the art would have been motivated to apply Reiter’s cysteine replacements to Koenig and Chester’s bispecific proteins comprising a TCR and an antibody wherein one polypeptide comprises a VH domain and a first TCR L domain and a second TCR domain because Reiter disclose that VH and VL antibodies chains are not connected by a disulfide bond and, thus, by themselves are unstable. Reiter further disclose that instability of Fv’s can be overcome by making recombinant Fv molecules in which the VH and VL domains are connected by a peptide linker (Id). It would have been prima facie obvious to combine Reiter’s cysteine replacements to Koenig and Chester’s a bispecific proteins comprising a TCR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TCR domain while a second polypeptide comprises a VL domain and a second TCR domain to have a bispecific proteins comprising a TCR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TCR domain while a second polypeptide comprises a VL domain and a second TCR domain, wherein the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH.

Applicant argues that Chester and Reiter do not teach or suggest "wherein said two polypeptide chains are each fused to the N-terminus or the C-terminus of a polypeptide comprising a human IgG hinge domain and a human IgG Fc domain. Applicant further argues that Koenig teaches bispecific molecules that bind to an immune effector cell and a virus infected target cell. These bispecific molecules derive both their binding sites from antibodies.
 Applicant argues that Koenig does not disclose binding sites derived from a TCR. Applicant argues that diabody formats in Koenig include constructs such as 'Fc comprising diabodies may be dimers, e.g., comprised of two polypeptide chains, each comprising a VH domain, a VL domain and an Fc domain. 
Applicant argues that in  FIG. 1C Koenig's Fc domain does not link to the N-terminus or the C-terminus of each of the two polypeptides, in which each polypeptide contains an antibody variable domain and a TCR variable domain. 
In response to applicant's arguments against the Koenig, Chester and Reiter individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, all the limitations of the present claims are present in the listed references. Bispecific molecules comprising a TcR and an antibody were known in the art. Furthermore, the structural limitations listed in the present claims were previously known in bispecific molecules comprising two antibodies. It would have been prima facie obvious to substitute a TcR for one of the antibodies in a bispecific molecule comprising two antibodies because of the similar structures and functions of the TcR and the antibody.

In response to Applicant’s argument that in  FIG. 1C Koenig's Fc domain does not link to the N-terminus or the C-terminus of each of the two polypeptides, in which each polypeptide contains an antibody variable domain and a TCR variable domain, Koenig discloses that the Fc domain may be linked to one or both of the VH domains (paragraph 164). Thus, Koenig does disclose that the Fc domain may link to the N-terminus or the C-terminus of each of the two polypeptides. The diagram of Figure 1C is just one embodiment of the bispecific molecule of Koenig. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
	
In addition, Applicant argues that the Examiner is of the opinion that applying the bispecific protein of Koenig to that of Chester would be obvious in particular due to an alleged hint in Reiter. Applicant argues that such a combination does not seem to result in the bispecific construct of the present invention. Applicant argues that this is because Chester links the antibody either to the TCR alpha or beta chain and does not separate the antibody on two polypeptide chains. Applicant argues that such a combination would need to use a very different format by combining parts of the TCR variable chain portion 
binding difference may be due to the distinct conformations that exist in TCRs and antibodies. Applicant argues that while Rader discloses that a format comprising VL1, VH2 on one polypeptide chain and VL2, VH1 on another chain outperformed a format comprising VL1, VH1 on one polypeptide chain and VL2, VH2 on another chain, there is no teaching or suggestion in the art that a format comprising TCR variable domains, e.g., VR1α, VR2β, on one polypeptide chain and VR2α, VRβ on another chain, would outperform a format comprising, e.g., VR1α, VR1β, on one polypeptide chain and VR2α, VR2β on another chain, much less the polypeptides that each contains both a variable domain of an antibody (VD1 or VD2) and a variable domain of a TCR (VR1 or VR2).
Applicant also argue that in addition, a person skilled in the art had, e.g., no reason to exchange high affinity antibody domains with low affinity TCR domains. It would therefore not been obvious to combine the teachings of Koenig and Chester, let alone in the way necessary to arrive at the bispecific molecule of claim 1.
	Applicant’s arguments have been considered but are not persuasive. In response to Applicant’s argument that a person skilled in the art had, e.g., no reason to exchange high affinity antibody domains with low affinity TCR domains, as discussed above, Chester discloses bispecific proteins comprising a TCR and anti-CD3 antibodies (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Thus, bispecific molecules comprising a TCR and an antibody were well known in the art. 
	Dunbar discloses that the variable domains of antibodies and T-cell receptors share similar structure (Abstract). Dunbar further disclose antibodies have a TCR-like orientation.  Dunbar discloses that like the antibody the TCR binds using its variable region that consists of two domains, Vα and Vβ, which are analogous to the antibody VL
and VH domains (page 1, 1st column). Dunbar states that each of the variable domain types have three CDRs that are generally characterized as loop structures. It is these H and VL chains on different polypeptides, in a bispecific molecule comprising a TCR and an antibody.
	
In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.


Double Patenting rejections maintained
The provisional rejections of 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/035429 are maintained.




NEW REJECTIONS: Based on Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1,  2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “first binding region of a variable domain (VR1) or (VR2) of a TCR” and “a second binding region of a variable domain (VR1) or (VR2) of a TCR” as well as “a first binding region of a variable domain (VD1) or (VD2) of an antibody” and “a second binding region of a variable domain (VD1) or (VD2) of an antibody”.  As written the antibody may comprise two VD1s or two VD2s while the TCR may comprise two VR1s or two VD2s.  These polypeptide molecules would likely not be capable of binding their respective cell surface antigens and MHC-associated viral peptide epitope. 

Claim 2 recites the limitations “VD1-LINK1-VR1 (VD1-VR1) and “is VR2-LINK2-VD2 (VR2-VD2). Parentheses usually designate reference characters corresponding to elements recited in the detailed description and the drawings that may be used in conjunction with the recitation of the same elements or group of elements in the claims (MPEP 608.01(m). However, it appears from the specification that these reference characters do not necessarily comprise linkers in and of themselves (page 11).	 



Summary
Claims 1-21 stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642